           Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 1 of 11




ROSALIE LINDSAY-GUIMARÃES (Bar No. 11003)
CRAIG BLAKE (Bar No. 16260)
DISABILITY LAW CENTER
205 North 400 West
Salt Lake City, Utah 84103
Phone: 801.363.1347
Fax: 801.363.1437
Email: rguimaraes@disabilitylawcenter.org
       cblake@disabilitylawcenter.org

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH
                                    CENTRAL DIVISION



 MANASE L. YOKWE,
                                                               COMPLAINT
           Plaintiff,
                                                           (JURY DEMANDED)
              v.
                                                         Civil No. _______________
 WALMART INC.,
                                                          Judge _______________
           Defendant.


       Manase L. Yokwe (“Mr. Yokwe” or “Plaintiff”), by and through his undersigned attorneys,

hereby complains and alleges against Defendant, Walmart Inc. (“Walmart” or “Defendant”), as

follows:
            Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 2 of 11




                               I.   NATURE OF THE CLAIMS

       1.       This action is brought by Plaintiff under the Americans with Disabilities

Amendments Act of 2008 (“ADA”), codified at 42 U.S.C. §§ 12101 et seq., for disability

discrimination.

       2.       Plaintiff seeks injunctive relief, equitable relief, punitive damages, and monetary

relief as compensation for Defendant’s violations of his rights under the ADA, pursuant to 42

U.S.C. § 12188; and attorney fees and costs, pursuant to 42 U.S.C. § 12205.

                                        II.    PARTIES

       3.       Walmart is a corporation organized under the laws of the State of Delaware, with

its headquarters in Little Rock, Arkansas. Walmart operates retail stores in Salt Lake City, Utah.

       4.       Walmart is a corporation that employs more than fifteen employees.

       5.       Mr. Yokwe is an individual residing in the State of Utah, Salt Lake County, and at

all times relevant to the allegations in this Complaint worked for Walmart at its retail store located

at 4627 South 900 East, Salt Lake City, Utah 84117.

       6.       Mr. Yokwe suffers from lumbar disc disease, a medical condition that substantially

limits various major life activities, including, but not limited to, standing, lifting, bending, and

twisting.




                                                                                       COMPLAINT
                                                                                        Page 2 of 11
           Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 3 of 11




                             III.    JURISDICTION AND VENUE

         7.      On about August 22, 2016, Mr. Yokwe filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”), alleging discrimination on

the basis of disability in the form of wrongful termination and failure to accommodate.

         8.      On about November 6, 2018, the EEOC issued a Dismissal and Notice of Rights

(“Right to Sue”) letter in which it indicated that no further action would be taken by the EEOC.1

         9.      Plaintiff has exhausted all available administrative remedies and now seeks relief

in federal court.

         10.     This Court has jurisdiction to hear and decide Plaintiff’s civil claims pursuant to 28

U.S.C. § 1331 and the ADA, 42 U.S.C. §§ 12101-12213. This Court has personal jurisdiction over

Defendant because Defendant conducts business in the State of Utah.

         11.     Pursuant to 28 U.S.C. § 1391(b), this Court is the proper venue because all the

employment practices alleged to be unlawful were committed within the jurisdiction of the Central

Division of the District of Utah.

                               IV.    FACTUAL BACKGROUND

         12.     Defendant is an American multinational retail corporation that operates a chain of

superstores, discount department stores, and grocery stores.

         13.     Mr. Yokwe began working for Defendant in about September 2012 as an Inventory

Associate.


1
    See EEOC Right to Sue letter dated November 6, 2018, attached hereto as Exhibit A.

                                                                                         COMPLAINT
                                                                                          Page 3 of 11
             Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 4 of 11




         14.     In 2014, Mr. Yokwe sustained neck and back injuries in a car accident. He was

diagnosed with lumbar disc disease. Mr. Yokwe requested, and Defendant granted, an unpaid

medical leave of absence for Mr. Yokwe to treat his injuries.

         15.     In about June 2015, Mr. Yokwe further injured his back while working for

Defendant.

         16.     The aggravation of Mr. Yokwe’s lumbar disc disease in about June 2015

substantially limited Mr. Yokwe’s ability to engage in major life activities, including, but not

limited to, standing, bending, twisting, and lifting.

         17.     Mr. Yokwe requested, and Defendant granted, a second unpaid medical leave of

absence so Mr. Yokwe could treat his injuries.

         18.     In about October 2015, while Mr. Yokwe was on his second medical leave of

absence, he filled out and submitted Defendant’s “Request for Accommodation Form” to request

a reasonable accommodation upon his return to work.2 Specifically, Mr. Yokwe requested that he

be transferred to a position that would allow him to work while sitting down for the majority of

his shift.

         19.     Mr. Yokwe specified on his Request for Accommodation Form that he would not

be able to stand or walk for more than ten to fifteen minutes at a time.

         20.     Mr. Yokwe provided documentation from his physician in support of his request

for an accommodation.


2
    See Mr. Yokwe’s 2015 Request for Accommodation Form, attached hereto as Exhibit B.

                                                                                         COMPLAINT
                                                                                          Page 4 of 11
         Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 5 of 11




       21.     Defendant engaged in the interactive process with Mr. Yokwe and ultimately

offered him an alternate position as a full-time People Greeter.

       22.     Mr. Yokwe accepted the new position and returned to work as a People Greeter on

about December 18, 2015.

       23.     Although Mr. Yokwe’s back injury required an extended period of treatment, Mr.

Yokwe’s physician expected his condition to improve.

       24.     In about July 2016, Mr. Yokwe’s store manager held a staff meeting with Mr.

Yokwe and other People Greeters. The store manager informed Mr. Yokwe and the other People

Greeters that their position would be changed to add new functions and would be given the new

name of Customer Host.

       25.     At the staff meeting, Mr. Yokwe’s store manager asked the People Greeters who

were restricted to working in a sitting position to identify themselves by the raise of hands.

       26.     Mr. Yokwe and at least one or two other People Greeters raised their hands,

including one People Greeter who used a wheelchair.

       27.     Mr. Yokwe’s store manager informed Mr. Yokwe and the other People Greeters

who had identified themselves by the raise of hands that they were unable to perform the essential

functions of the new Customer Host position.

       28.     Mr. Yokwe and the other People Greeters who identified themselves as needing

sitting positions were then handed severance agreements to consider.




                                                                                      COMPLAINT
                                                                                       Page 5 of 11
         Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 6 of 11




       29.     Immediately after the staff meeting, Mr. Yokwe spoke with his head manager and

supervisor and verbally requested an accommodation of a light duty position, whether a Customer

Host or some other position, that would allow him to sit for most of his shift.

       30.     Mr. Yokwe also informed his head manager and supervisor that his need for a

sitting position was not permanent, as Mr. Yokwe understood from consulting with his physician

that his condition was expected to improve.

       31.     Defendant informed Mr. Yokwe that it would help him find a new position.

Defendant did not direct Mr. Yokwe to look for an alternate position on his own.

       32.     Defendant did not instruct Mr. Yokwe to fill out the Request for Accommodation

Form, as Mr. Yokwe had done previously in 2015.

       33.     A short time after making his request for an accommodation, Mr. Yokwe followed

up with his supervisor to see if a new position had been identified for him. Mr. Yokwe’s supervisor

advised him not to worry and assured him that management would find an alternate position for

him. Mr. Yokwe’s supervisor did not direct Mr. Yokwe to look for an alternate position on his

own.

       34.     Mr. Yokwe’s supervisor did not instruct him to fill out the Request for

Accommodation Form as he had done previously in 2015.

       35.     Mr. Yokwe relied on Defendant’s representations that Defendant would help him

find a suitable alternate position to accommodate his recovery period.




                                                                                    COMPLAINT
                                                                                     Page 6 of 11
            Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 7 of 11




       36.       At no time did Defendant contact Mr. Yokwe’s medical provider to discuss his

prognosis.

       37.       At no time did Defendant discuss with Mr. Yokwe potential temporary or longer-

term accommodations.

       38.       Defendant did not provide Mr. Yokwe with information about other available

positions at his store or other locations, and did not assist him in any way to find another available

position.

       39.       On about July 8, 2016, while Mr. Yokwe was still waiting to hear from Defendant

regarding his request for reasonable accommodation, Defendant terminated Mr. Yokwe.

       40.       Mr. Yokwe had not signed the proposed severance agreement he received from

Defendant and received no severance pay.

       41.       After Mr. Yokwe’s termination, he learned that some of the other People Greeters

at his store had been transitioned into the new Customer Host position and some had been

reassigned to other departments.

       42.       Mr. Yokwe also learned that a few other People Greeters at his store, including at

least two People Greeters with disabilities who needed to work while sitting, were not placed in

alternate positions as a result of the change to the Customer Host position.

                                  FIRST CLAIM FOR RELIEF
            Disability Discrimination (Wrongful Termination) in Violation of the ADA

       Plaintiff incorporates herein by reference all allegations made in the previous paragraphs,

and further alleges as follows:

                                                                                       COMPLAINT
                                                                                        Page 7 of 11
         Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 8 of 11




       43.     Mr. Yokwe is a person with a disability as defined by the ADA.

       44.     Mr. Yokwe was qualified, with reasonable accommodation, to perform the essential

functions of the People Greeter position at any of Defendant’s stores that continued to use People

Greeters. Mr. Yokwe was qualified to perform the essential functions of the new Customer Host

position with reasonable accommodation. Mr. Yokwe was also qualified, with reasonable

accommodation, to perform the essential functions of other positions to which he could have been

assigned, such as that of a cashier, at his store or one of Defendant’s various other locations.

       45.     Defendant changed the People Greeter position at Mr. Yokwe’s location by

modifying its essential functions and calling it the Customer Host position.

       46.     At a staff meeting, Defendant singled out Mr. Yokwe and other employees who

identified themselves as needing a sitting accommodation and informed them that they did not

qualify for the new Customer Host position.

       47.     Defendant knew or should have known that the change from the People Greeter

position to the Customer Host position would force Mr. Yokwe to forfeit his temporary reasonable

accommodation or risk termination.

       48.     Defendant gave a proposed severance agreement to Mr. Yokwe and other

employees who identified themselves as needing a sitting accommodation. Defendant did not give

proposed severance agreements to the employees who did not need a sitting accommodation.




                                                                                      COMPLAINT
                                                                                       Page 8 of 11
         Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 9 of 11




       49.     Immediately after the staff meeting, Mr. Yokwe asked Defendant to be transitioned

to the new Customer Host position with a temporary sitting accommodation or, in the alternative,

to be reassigned to another available position with a temporary sitting accommodation.

       50.     Defendant did not respond to Mr. Yokwe’s request for reasonable accommodation.

Defendant did not provide Mr. Yokwe with paperwork for accommodation requests. Defendant

did not engage in the interactive process with Mr. Yokwe to discuss his prognosis or potential

temporary or longer-term accommodations with respect to the new Customer Host position.

Defendant did not assist Mr. Yokwe with reassignment to another position for which he was

qualified with or without accommodation.

       51.     Defendant discriminated against Mr. Yokwe by failing to accommodate him and

then terminating his employment.

                                 SECOND CLAIM FOR RELIEF
        Disability Discrimination (Failure to Provide Reasonable Accommodations)
                                  in Violation of the ADA
       Plaintiff incorporates herein by reference all allegations made in previous paragraphs, and

further alleges as follows:

       52.     Mr. Yokwe is a person with a disability as defined by the ADA.

       53.     Mr. Yokwe was qualified, with reasonable accommodation, to perform the essential

functions of the People Greeter position at any of Defendant’s stores that continued to use People

Greeters. Mr. Yokwe was qualified to perform the essential functions of the new Customer Host

position with reasonable accommodation. Mr. Yokwe was also qualified, with reasonable



                                                                                   COMPLAINT
                                                                                    Page 9 of 11
        Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 10 of 11




accommodation, to perform the essential functions of other positions to which he could have been

assigned, such as that of a cashier, at his store or one of Defendant’s various other locations.

       54.     When Mr. Yokwe learned that the People Greeter position would be changed to a

Customer Host position, he immediately requested a reasonable accommodation. Specifically, Mr.

Yokwe requested that he be permitted to perform the Customer Host position with the temporary

accommodation of sitting down for most of his shift until his medical condition improved. In the

alternative, Mr. Yokwe requested reassignment to another available position that would permit

him to perform the essential functions of the position with the accommodation of sitting until his

medical condition improved.

       55.     Defendant assured Mr. Yokwe that it would help him find an alternate position. Mr.

Yokwe relied on that assurance and waited for his request for accommodation to be addressed.

       56.     Defendant did not respond to Mr. Yokwe’s request for reasonable accommodation.

Defendant did not ask Mr. Yokwe to fill out accommodation paperwork as Mr. Yokwe had done

previously in 2015. Defendant did not engage in the interactive process with Mr. Yokwe, as it had

previously in 2015, to discuss his prognosis or consider possible temporary or longer-term

accommodations with respect to the new Customer Host position. Defendant did not assist Mr.

Yokwe with reassignment to another position for which he was qualified with or without

accommodation as it had previously in 2015.

       57.     Defendant discriminated against Mr. Yokwe by terminating him without

responding to his request for reasonable accommodation.


                                                                                      COMPLAINT
                                                                                       Page 10 of 11
        Case 2:19-cv-00068-PMW Document 2 Filed 01/30/19 Page 11 of 11




                                      PRAYER FOR RELIEF

       WHEREFORE, these premises considered, Plaintiff MANASE L. YOKWE respectfully

requests that this Honorable Court:

       A.      Enter a permanent injunction enjoining Defendant from engaging in employment

practices that discriminate on the basis of disability;

       B.      Enter an order requiring Defendant to make Mr. Yokwe whole by placing him in

the position he would have occupied in the absence of discrimination, including back pay, front

pay, interest, and other benefits that would have accrued;

       C.      Enter an order requiring Defendant to pay compensatory and punitive damages as

a jury may assess;

       D.      Award Mr. Yokwe his reasonable attorneys’ fees and costs, pursuant to 42 U.S.C.

§ 12205; and

       E.      Award such other and further relief as justice may require.

                                  DEMAND FOR JURY TRIAL

       Mr. Yokwe hereby requests a jury trial.

       RESPECTFULLY SUBMITTED on this, the 30TH day of January 2019.

                                       By:     /s/ Rosalie Lindsay-Guimarães
                                               ROSALIE LINDSAY-GUIMARÃES
                                               CRAIG BLAKE
                                               DISABILITY LAW CENTER

                                               Attorneys for Plaintiff

                                                                                  COMPLAINT
                                                                                   Page 11 of 11
